Citation Nr: 1715137	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected prostate cancer.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from November 1968 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this case in June 2010, March 2013, and December 2015 for additional development.  The appellant was afforded a video hearing before a Veterans Law Judge (VLJ) in February 2010.  The appellant was notified in a February 2017 letter that the VLJ before whom the appellant testified was no longer employed by the Board.  The appellant was provided the opportunity to have a hearing before the VLJ who would decide his case, but declined another Board hearing in February 2017.  A transcript of the February 2010 hearing is of record.

The Board most recently remanded the case in December 2015 in order to obtain an addendum opinion.


FINDINGS OF FACT

1.  Hypertension did not have its inception during the appellant's active service or within the applicable presumptive period, and the most probative evidence indicates that hypertension is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by a service-connected disability.

2.  The evidence is in equipoise as to whether the appellant's current heart disability is causally related to or aggravated by his service-connected bilateral pes planus.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and was not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Affording the appellant the benefit of the doubt, the heart disability was causally related to or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In a June 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available and relevant post-service clinical records, which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3). 

The appellant was also afforded VA medical examinations in connection with his claims of entitlement to service connection for hypertension and a heart disability.  38 C.F.R. § 3.159(c)(4).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals.  Moreover, the examiners' opinions are predicated on both examinations of the appellant as well as full readings of all available records.  The bases for the examiners' opinions are clear and consistent with the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.
      
      B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).





III.  Analysis

      A.  Background

The appellant's claim of entitlement to service connection for hypertension and a heart disability was received by VA in June 2006.  VCAA notice was provided to the appellant in a June 2007 letter.  Entitlement to service connection was denied for hypertension and a heart disability in a January 2008 rating decision.  The appellant filed a timely Notice of Disagreement (NOD), received by VA in August 2008.  The RO issued a Statement of the Case (SOC) in November 2008.  The appellant's timely VA Form 9 was received in November 2008.  The appellant was afforded a Video Hearing before a Veterans Law Judge (VLJ) in February 2010.  The Board remanded the issues of entitlement to service connection for hypertension and a heart disability in June 2010 in order to afford the appellant a VA examination with a physician.  A Supplemental Statement of the Case (SSOC) was issued in July 2011.  The Board again remanded the case in March 2013 in order to obtain an addendum opinion to the July 2010 VA examination.  An SSOC was issued in September 2013.  The Board remanded the case for a third time in December 2015 for an addendum opinion to the April 2013 VA examination.  The appellant was notified that the VLJ who conducted the February 2010 Video Hearing was no longer employed by the Board and declined to have an additional hearing in February 2017.

	B.  Evidence

The Board notes that the appellant is legally presumed to have been exposed to Agent Orange while serving in Korea, as noted by a July 2011 rating decision.  Although the appellant is legally presumed to have been exposed to Agent Orange, the appellant has not been diagnosed as having any of the Agent Orange presumptive diseases, notwithstanding his service-connected prostate cancer, and he has not contended otherwise.  38 C.F.R. § 3.309(e). 

Also, the appellant has not been diagnosed with any of the chronic diseases enumerated in 38 C.F.R. § 3.309(a).
As the appellant was examined for both his hypertension and heart disease during the same examinations, both claimed disabilities are discussed together for brevity when possible.

		i.  July 2010 VA Examination

The appellant was afforded a VA medical examination for his hypertension and heart disease in July 2010.  During that examination, the appellant reported that his hypertension dated back to the 1980s and that his heart disability, atrial fibrillation, dated back to the 1990s.  Based upon an examination of the appellant and a review of the appellant's claims file and service record, the VA physician opined that the appellant's hypertension and heart disability etiologies were unclear.  The VA physician noted that the appellant did not experience the onset of his hypertension or his heart disability during service, and that neither was diagnosed within one year of service.  The VA physician also opined that the appellant's hypertension and heart disability were not related to any service-connected disability.  The Board notes that at this time, entitlement to service connection for prostate cancer had not yet been granted.

		ii.  April 2013 VA Examination

The appellant was afforded a VA examination for his hypertension and heart disease in April 2013.  The VA examiner reviewed the appellant's VA treatment records but noted that the appellant's claims file was unavailable.  In a May 2013 addendum, the VA examiner noted that he had reviewed the appellant's claims file; however, this review did not change the VA examiner's findings.

It was noted that the appellant had experienced atrial fibrillation since the early 1990s and that it required medication.  The VA examiner noted that the appellant's heart disability did not qualify within the generally-accepted medical definition of ischemic heart disease.  The examiner noted that the appellant had been diagnosed with hypertension in the early 1980s and that it was well-controlled with medication.  No medical opinions regarding the etiologies of these disabilities were provided, although the VA examiner noted the July 2010 medical opinions that neither hypertension nor the heart disability was related to service.

		iii. September 2013 VA Medical Opinions

A VA physician provided medical opinions regarding the etiologies of the appellant's hypertension and heart disabilities in September 2013.  The appellant's claims file was reviewed.  

			a.  Hypertension

The VA physician opined that it was less likely than not that the appellant's hypertension was incurred in, caused by, or aggravated beyond its natural and normal aging process by his active service because the appellant's clinical findings were at least as likely as not consistent with a normal and natural aging process.  The VA physician based this opinion upon current medical literature and a comprehensive review of the clinical files.

The VA physician noted that the appellant's February 1968 entrance examination report noted a blood pressure reading of 138/82 and that the appellant was found to be fit for service.  The appellant's June 1970 separation examination report noted a blood pressure reading of 120/80.  It was noted that there were no additional active duty blood pressure readings in the clinical records.  Further, there were no medical records from the presumptive one-year period after service that noted any indication of hypertension.  The appellant's first-recorded blood pressure reading in the CAPRI files, from May 2001, was 144/94, which clearly showed uncontrolled hypertension.  The VA physician observed that the appellant's hypertension was well-controlled by medication and that the appellant had reported that the onset of his hypertension was in the early 1980s, approximately 10 years following separation from service.  The VA physician also noted that, according to Braunwald's Heart Disease: A Textbook of Cardiovascular Medicine, 9th Ed., African-Americans experience perhaps the highest prevalence of hypertension in the world.

			b.  Heart Disability

The VA physician opined that it was less likely than not that the appellant's heart disability was incurred in, caused by, or aggravated beyond its natural and normal aging process by his active service because the appellant's clinical findings were at least as likely as not consistent with a normal and natural aging process.  The VA physician based this opinion upon current medical literature and a comprehensive review of the clinical files.

The VA physician noted that the appellant's February 1968 entrance examination report was silent regarding any heart problems and that the appellant was found to be fit for service.  The appellant's June 1970 separation examination report was likewise silent regarding any heart problems.  The VA physician observed that the appellant's service treatment records were silent for classical signs and clinical symptomatology of heart problems, including dizziness, lightheadedness, palpitations, or shortness of breath.  The VA physician noted that Clinical Electrocardiography: A Simplified Approach, 8th Ed. states that over two million Americans have atrial fibrillation and that the incidence rises with age.  

Further, there were no medical records from the presumptive one-year period after service that noted any indication of a heart disability.  The VA physician also observed that the April 2013 VA examination report noted that the appellant was diagnosed with supraventricular arrhythmia with a past medical history of paroxysmal (intermittent) atrial fibrillations.  The onset was in the early 1990s, approximately 20 years following service.  

The VA physician noted that, during the April 2013 VA examination, the appellant's heart was found to be in normal sinus rhythm and the appellant had not experienced any episodes of atrial fibrillations in the preceding 12 months.  The July 2010 echocardiogram observed "mild left atrial dilation" with a left ventricular ejection fraction of 57 percent and that the wall motion was normal.  The MET-testing, described by the VA physician as "the stress test of true functional capacity" indicated greater than 3-5 METs.  The VA physician explained that this METs level has been found to be consistent with activities such as light yard work such as weeding, mowing the lawn with a power mower, and brisk walking of approximately four miles per hour.  This value, however, was also affected by the appellant's bilateral foot disability.  The appellant was prescribed 81 mg Aspirin for his heart disability.  Based on all of these clinical findings in the April 2013 VA examination, the September 2013 VA physician concluded that it was at least as likely as not consistent with a normal and natural aging process and "bad feet."

		iv. May 2016 VA Examination

The appellant was afforded a VA medical examination in May 2016.  The VA physician reviewed the appellant's VA medical records and examined the appellant.  The VA physician noted that the appellant did not develop hypertension until the 1980s and did not develop his heart disability until the 1990s.  The VA physician opined that, based on when these disabilities developed, it is less likely than not that they are related to the appellant's active service.

The VA physician also opined that it was less likely than not that the appellant's hypertension and heart disability were caused or permanently worsened by his service-connected disabilities, including major depressive disorder, tinnitus, erectile dysfunction, prostate cancer, and bilateral pes planus, because hypertension and the heart disability are not significantly related to those service-connected disabilities.

		v.  February 2010 Board Hearing

During the appellant's February 2010 Video Board Hearing, he contended that his hypertension and heart disability were due to his exposure to Agent Orange while serving near the Demilitarized Zone (DMZ) in Korea.  He noted, however, that no physician had stated that either condition was related to Agent Orange exposure.

		vi.  Other Evidence

The Board has carefully reviewed all the service medical records, VA medical records, and private medical records associated with the claims file and notes that no other opinions regarding a nexus between the appellant's hypertension and his active service or another service-connected disability are present.  Nor are there any other opinions regarding a nexus between the appellant's heart disability and his active service or another service-connected disability.  Further, there is no indication in the claims file that the appellant's hypertension or heart disability were incurred earlier than the 1980s or 1990s, respectively.

      C.  Service Connection for Hypertension

The appellant claims his current hypertension disability was caused by his military service, including as secondary to his service-connected disabilities, including prostate cancer.  It is not in dispute that the appellant has a current hypertension disability.

Upon careful review of the entire claims file, the Board finds that the most probative evidence regarding whether the appellant's hypertension was incurred in or caused by his active service to be the VA medical examinations and opinions.  Taken together, the VA medical opinions and addendums provide a fully-reasoned medical opinion on which to decide this issue.  The VA medical opinions and addendums consistently opine that it is less likely than not that the appellant's current heart disability was incurred in or caused by his active service due to when the appellant experienced the onset of his hypertension.

As discussed above, although the appellant is legally presumed to have been exposed to Agent Orange while serving in Korea, he has not been diagnosed as having any of the Agent Orange presumptive diseases, notwithstanding his service-connected prostate cancer, and he has not contended otherwise.  Further, there is no medical evidence in the claims file that suggests a link between the appellant's hypertension and his exposure to Agent Orange while serving in Korea.

Regarding entitlement to secondary service connection, the Board finds the most probative evidence to be the VA medical examinations and opinions.  The May 2016 VA physician provided a medical rationale as to why it was less likely than not that the appellant's hypertension was caused or permanently worsened by any of the appellant's service-connected disabilities, to include major depressive disorder, tinnitus, erectile dysfunction, prostate cancer, and bilateral pes planus.  The VA physician explained that there was no significant relationship between the appellant's current heart disability and any of his service-connected disabilities.  

Although the VA physician, who provided the September 2013 medical opinion and fully-reasoned rationale, was a podiatrist, the opinions and conclusions provided do not conflict with the other medical opinions obtained.  The opinion was based upon review of a medical treatise, an examination of the appellant, and a review of the claims file.  Further, the VA examiner who provided the May 2016 medical opinion reviewed the appellant's VA treatment records, which include the September 2013 VA examination report.  The May 2016 VA examiner did not dispute or contradict any of the findings or rationale in that September 2013 VA examination report.

The Board notes that this case has already been remanded three times.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the appellant's hypertension being caused by or incurred in service, or caused by or permanently made worse by a service-connected disability, to include prostate cancer.

      D.  Service Connection for Heart Disability

The appellant claims his current hypertension disability was caused by his military service, including as secondary to his service-connected disabilities.  It is not in dispute that the appellant has a current heart disability.

Upon weighing the evidence, the Board finds that the evidence is in relative equipoise as to whether the appellant's heart disability was caused by or permanently made worse by his service-connected bilateral pes planus.  Although the Board noted in its December 2015 remand that the VA physician who provided the September 2013 medical opinion was a podiatrist, the Board finds that this VA physician's conclusion that the clinical findings regarding his heart disability were at least as likely as not consistent with a normal and natural aging process and "bad feet" to be the most probative evidence.  This medical opinion provides a sufficient nexus between the appellant's current heart disability and his service-connected bilateral pes planus.  Further, this decision is not prejudicial to the appellant.  Thus, the appellant is entitled to service connection for his heart disability.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability, secondary to service-connected bilateral pes planus is granted.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


